Citation Nr: 1100788	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  07-26 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for epidermoid cyst.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to October 
1995.

This matter comes to the Board of Veterans' Appeals (Board) from 
a January 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  A Notice of 
Disagreement was filed in March 2007, a Statement of the Case was 
issued in June 2007, and a Substantive Appeal was received in 
July 2007.

The January 2007 rating decision also denied service connection 
for back, bilateral knee, and bilateral foot disabilities, but 
these benefits were subsequently granted by rating decision in 
November 2007.  The issues of service connection for back, 
bilateral knee, and bilateral foot disabilities are therefore no 
longer in appellate status. 


FINDING OF FACT

The Veteran's epidermoid cyst was not manifested during the 
Veteran's active duty service or for many years thereafter, nor 
is the Veteran's epidermoid cyst otherwise causally related to 
such service.


CONCLUSION OF LAW

The Veteran's epidermoid cyst was not incurred in or aggravated 
by the Veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010) 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The notification 
obligation in this case was accomplished by way of a letter from 
the RO to the Veteran dated in November 2006.  The November 2006 
letter also provided the Veteran with notice of the types of 
evidence necessary to establish a disability rating and the type 
of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The evidence of record 
contains the Veteran's service treatment records.  The evidence 
of record also contains a September 2007 report of VA 
examination.  The examination report obtained is fully adequate 
and contains sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  In this 
regard, the September 2007 report of VA examination contains 
pertinent findings related to the nature and etiology of the 
Veteran's epidermoid cyst.  The Veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that the 
duties to notify and duty to assist have been satisfied.  

Criteria & Analysis

The Veteran contends that he has a persistent nontender knot on 
the back of his neck which he first noticed in 1992 or 1993.  

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

A service Report of Medical Examination dated in February 1988 
for Airborne purposes reflects that the Veteran's skin and 
lymphatics were clinically evaluated as normal.  When the Veteran 
was seen for viral pharyngitis in February 1993, it was noted 
that his neck was supple.  Lymphadenopathy was noted.  There are 
no other service treatment records related to an epidermoid cyst.  
The report of any separation physical examination is not included 
in the record.  

The Veteran underwent a VA examination in September 2007.  He 
reported that he began to notice a persistent nontender knot on 
the back of his neck in 1992 or 1993.  He stated that he never 
saw a physician.  He reported that it changed very little.  He 
reported bitemporal headaches, but denied neck pain.  He denied 
drainage, redness, or tenderness.  He denied chills or fever.  He 
denied a neck injury in this area.  

Following physical examination, the examiner diagnosed epidermoid 
cyst in the skin of the posterior neck.  The examiner opined that 
the epidermoid cyst in the skin of the posterior neck is unlikely 
related to the Veteran's military service.  The examiner reasoned 
that the service treatment records mention no attention for this 
lesion and it was not mentioned on the Veteran's histories for 
his annual examinations while in the military.  The examiner 
noted that the epidermoid cyst in the skin of the posterior neck 
carries no disability.  

Despite the Veteran's contentions otherwise, there is no 
competent medical evidence that any current epidermoid cyst is 
etiologically related to service or any incident therein.  The 
lack of any evidence of a continuing epidermoid cyst for many 
years between the period of active duty and the evidence showing 
an epidermoid cyst is itself evidence which tends to show that no 
epidermoid cyst was incurred as a result of service.  A prolonged 
period without medical complaint can be considered, along with 
other factors concerning the claimant's health and medical 
treatment during and after military service, as evidence of 
whether a disability was incurred in service or whether an 
injury, if any, resulted in any chronic or persistent disability 
which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

Moreover, the Board believes it significant that the September 
2007 medical examiner opined that an epidermoid cyst was not 
etiologically related to service.  This opinion was based on 
examination of the Veteran and review of the claims file.  The 
Board believes it is entitled to considerable weight and is 
competent evidence regarding causation of the disability at 
issue.  

The Veteran is certainly competent to report symptoms such as 
pain, which are easily recognizable symptoms that come through 
senses, however, as a lay person, the Veteran is not competent to 
offer an opinion on a matter clearly requiring medical expertise, 
such as opining that his epidermoid cyst is etiologically related 
to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken leg, 
but not competent to provide evidence as to more complex medical 
questions).  The Board finds that the determination of whether 
epidermoid cyst is related to certain claimed events in service, 
or otherwise to service ending many years prior to the first 
post-service evidence of such disability is not a matter 
susceptible to lay opinion.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  Therefore, this is not a case in which 
the Veteran's lay beliefs alone can serve to establish an 
association between the claimed disability and either his 
military service or a service-connected condition, and the Board 
assigns greater probative weight to the opinion of the VA 
examiner.
The Veteran has stated that he first noted a knot in his neck in 
1992 or 1993.  While he is competent to report his symptoms, his 
report is not credible and lacks probative weight.  While there 
is no separation examination on file, the treatment records in 
service reflect that he was examined on several occasions, 
including examination of his neck, and no pertinent cyst was 
noted.  Moreover, the complaint of a knot in his neck is 
nonspecific and could be related to other medical problems.  His 
report is outweighed by the lack of any mention of the knot in 
his medical records until over 10 years after his separation from 
service.  As noted by the VA examiner, he did not seek any 
treatment for this condition during service or for many years 
thereafter.  

For these reasons, the Board finds that there is a preponderance 
of the evidence against the Veteran's claim for service 
connection for an epidermoid cyst and the claim must be denied.  
Because there is a preponderance of the evidence against the 
claim, the benefit of the doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an epidermoid cyst is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


